DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments, remarks, and affidavit/declaration under 37 CFR 1.132, filed on 10/09/2020, have been entered and considered.  
Claims 1-4, 6-8, and 19-20 are pending.
Claims 1, 6, and 19 are amended.
Claims 5 and 9-18 are cancelled. 
Claims 1-4, 6-8, and 19-20 are under examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2021 and 04/23/2021 are acknowledged.  The references where lined through have not been 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Ron Galant on Aug. 9, 2021.
The application has been amended as follows:  
Claim 1. A method of treating 
Claim 3. The method of claim 1, wherein the microorganism is a probiotic agent that alters formed by bacteria derived from saliva.  
Claim 6. A method of treating 
Claims 19. The method according to claim 6, wherein theis the only microorganism present in the composition or the product.
Claim 21 (New). A method of decreasing the probability for developing periodontal disease in a subject in need thereof, comprising introduction of an effective amount of a microorganism into an oral cavity of the subject to decrease the probability for developing periodontal disease, wherein the microorganism is Lactobacillus paracasei LPc-G110 (CCTCC M 2013691); and wherein the microorganism is an attenuated or a dead microorganism.   
Claim 22 (New). The method of claim 21, wherein the microorganism is a probiotic agent that alters oral biofilms formed by bacteria derived from saliva.  
Claim 23 (New). The method of claim 21, wherein the method reduces proportions of one or more bacteria selected from the group consisting of Bacteroidetes, Fusobacterium, Prevotella and Pyramidobacter; and/or the method increases proportions of Corynebacterium and/or Neisseria.  
Claim 24 (New). The method according to claim 21, wherein Lactobacillus paracasei LPc-G110 is administered in an amount from 1 x 105 to 1 x 1010 colony forming units (CFU).
Claim 25 (New). A method of decreasing the probability for developing periodontal disease in a subject in need thereof, comprising introduction of a composition or a product into an oral cavity of the subject, wherein the composition or the product comprises Lactobacillus paracasei LPc-G110 (CCTCC M 2013691), wherein the total amount of Lactobacillus paracasei LPc-G110 (CCTCC M 2013691) is sufficient for decreasing the probability for developing periodontal disease; and wherein the microorganism is an attenuated or a dead microorganism.  
Claim 26 (New).  The method of claim 25, wherein the method reduces proportions of Gram-negative anaerobic genera; and/or the method increases proportions of aerobic or facultatively anaerobic genera.  
Claim 27 (New).   The method of claim 25, wherein the method reduces proportions of one or more bacteria selected from the group consisting of Bacteroidetes, Fusobacterium, Prevotella, and Pyramidobacter; and/or the method increases proportions of Corynebacterium and/or Neisseria.  
Claim 28 (New). The method according to claim 25, wherein the Lactobacillus paracasei LPc-G110 (CCTCC M 2013691) is the only microorganism present in the composition or the product.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the rejection of Claims 1, 3-4, 6-8, and 19-20 under 35 U.S.C. 103 over Anonymous in view of  Hsu et al. is withdrawn due to the evidence and persuasive arguments provided in the AF/D 1.132 filed on 10/9/2020 (pages 2-4, sections 4, 6-7, and 10); 
(ii) the rejection of Claims 1-4, 6-8, and 19-20 under 35 U.S.C. 103 over Anonymous in view of Hsu et al., Nikawa and Lang et al. is withdrawn due to the evidence and persuasive arguments provided in the AF/D 1.132 filed on 10/9/2020 (pages 2-4, sections 4, 6-7, and 10);  
(iii) the rejection of Claims 1-4, 6-8, and 19-20 on the ground of nonstatutory obviousness-type double patenting over claims 1-10 and 12-17 of copending Application No. 16070553 (now issued as US Patent No. 11020441) is withdrawn due to the Terminal Disclaimer filed by Applicant on 10/09/2020; and 
(iv) the new claims 21-28, directed to a method of decreasing the probability for developing periodontal disease, are incorporated with all the steps in previously presented base claim 1 or 6 and with the limitation “the microorganism is an attenuated or a dead microorganism” recited in claim 2, and the new claims are free of the art.
Therefore, the claimed method of Claims 1-4, 6-8, and 19-28 is novel and unobvious over the art of record, and the claims are allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-8, and 19-28 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653

/ALLISON M FOX/Primary Examiner, Art Unit 1633